Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 1 of 11 Page lD #:7

POS-015

ArroRNE\r on PART¥ wiTHouT AvroRNEY mama sears ear number, and address;: F°R ¢-`°“RT '-'SE ONL Y
.I aron Bri gnac

_16450 Palomino P1204
Santa C|aritzl, CA 91387

 

TELEPHONE NO-f 818.738.9861 FAX N°'(°p“°"”1:818.698-6492

E-MNL ADDRESS fOle'Danj.' bpcsla“'.@gmai]_eorn

ArroRNEv FoR manley
pro per

 

suPERloR couRT oF cALlFoRNlA, couNrY oF LOS ANGELES
ernest AooREss: 9425 Pcnl`le|d Avc
MAIL|NG ADDRESSZ same

C'TY AN° 219 CODE: Chatsworth 913 l l
eRANci-i NAME;

 

PLA|NT|FFIPET|T|ONER: JARON BR|GNAC

DEFENDANTIRESPONDENT; YELP, INC. E'l` AL

 

CASE NUMBER:

NoTlcE ANo AcKNowLEoGMENT/QF RECE|PT-clviL \SCHC\/Ogml

 

 

 

 

TO (r'nsen name ofpany being served): YELP. lNC /

NOT|CE

The summons and other documents identihed below are being served pursuant to section 415.30 of the Ca|ifomia Code of Civi|
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
on you in any other manner permitted by law.

 

ll you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
fom'\ must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf ol such
entity. |n all other cases. this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
summons ll you return this form to the sender, service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

€(
Date of mailing; l l/S‘/ZO l 3

 

 

 

Eric Aeuiar ,`__ZDL`»A/M//`A»

tTYPE OR PR|NT NAME) islGNATulgi/oF sENoER-MusT Nor se A PARTY m 'rHls cAsE)

ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt of (to be completed by sender before mailing):
1. EZ] A copy of the summons and of the complaint.
2. l:i'Zf Other (specify):

Notic€ ofCaSc Management Confercnce

(To be completed by recipient):

Date this form is signed:

 

lTYPE OF¢ PR|NT YOUR NAME AND NAME OF ENTlTY. lF ANY. terNATuRE oF PERSON AcKNowLEbGlNG RECE|PT, win-1 T\TLE lt»'
ON wHosE sEHALF THls FoFtM is sIGNEDJ AcKNowLEDGMENT ls moe oN seHALF oF ANOTHER PERsoN on 5erij

Pagn 1 al 1
F°;;‘,,‘.;t,,°.°§;,"u;‘;;.“;':g‘;z,‘,g?n,‘;” NoTicE ANo AcKNowLEoGMENT 0F RECE|PT - civlL ` °°"°°'°`""P'°°E"""’-

§§415.30_ 417.10
FOS-015 [Rov. .lanuary 1. 2005] www_pouninfo.cs.gov

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 2 of 11 Page lD #:8

POS-015

ATTORNE¥ 0R PARTY wlTHouT ATroRNEY (Name. stare ear-number and addre$;,- FOR CoURT USE ONLY
_Jaron Brignac

16450 Pa|omino Pl 204

Santa C|arita, CA 91387

 

TELEPHONE NO-= 818.738.986| F‘°x N°'(°p“°"*’”" 818.698-6492

E-MA|L ADDRESS {OPtionaf): bpcs|aw@gmail.coln
ATI‘ORNEY FOR (Neme,l:
pl"Cl pCl'

 

suPr-:RloR couRr or= cALlFoRNiA, couNTY oF LOS ANGELES
sTREET ADDRESS: 9425 Pcnf`lcld Avc
MA|L|NG ADDRESS: game

C'TV AND Z'P cone Chatsworth 913 1 1
sP.ANc:»t NAME:

 

PLA|NT|FFIPET|T|ONER: JARON BRIGNAC

DEFENDANr/RESPONDENT; YELP_. lNC. ET Al.

 

CASE NUMBER:

NOT|CE AND ACKNOWLEDGMENT OF RECE|PT-ClVlL 13CHCV{]0101

 

 

 

 

TO (r'nsen name ofparty being served).' YELP. lNC

 

NOT|CE

The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civi|
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
on you in any other manner permitted by law.

ll you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity. this
form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
entity. |n all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipth
summons. lf you return this form to the sender, service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

Date of mailing: l 1/£/2018

 

 

 

site Aguiar }C‘;;'»Am,,/'M

[TYPE OR PR|NT NAME] (SlGNATU£OF SENDER--MUST NOT BE A PARTY lN TH|S CASE)

ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt of (to be completed by sender before mailing):
1. A copy of the summons and of the complaint

2. E'Z| Other (speciry).-
Noticc of`Casc Managcmcnt Confcrence

('l'o be completed by recipient):

' Date this form is signed:

 

[TYPE OR PR|NT YOUR NAME AND NAME OF ENT|TY. lF ANY. (SIGNATURE OF PERSON ACKNOWLEDG|NG RECE|PT_ WlTH T|TLE |F
ON WHOSE BEHALF TH|S FORM |S S|GNED] ACKNOWLEDGMENT lS MADE ON BEHALF OF ANOTHER PERSON OR ENT|'W)

Paga 1 of 1
Form Adopted for Manda'tory Use

J,,wa,¢°unci..,,¢a,r,amia NorlcE AND AckNowLEDGMENT oF RECE|PT _ clvlL °°d°;'§i";‘;.§§j°:?{q%

F'OS-O\S [Rev. .fanuaryl l. 2005] uww.cou»'l'r'nfa.ca.gov

.~.irw:»w-»o¢ rrum#r:rr naC'S brigna¢‘$

ease 2:13-cv-10721-R-As Docu'mé'm' 1'-"2 titled `iélz's/ls Pagesof 11 PagelD .

 

 

 

sum-100
, Su MMONS non courtroer o~r_Y
(crrA crorv JuorcrAL) "°‘°”"'“ "s°"“"°°"'£’

Norrce To ceremoner
(A vrso Ar_ oEMANvoo): §§
YELP, INC.; A Calif`ornia Corporation. ~ FILED g
1-10, INCLUSIVE. suger~rorcourrorcarrromr.r "‘

OU

you ARr-: acme sueo sv PLArNTrFF: my orL°s A"g"'"” §
rLo EsrA DEMANDANDO EL DEMANDANTE).- pay _] 9 ama 0
JARON BchNAc. an rndividorr, ghe,,, R C '- , Ll-l
. - men Ei¢currv¢ officer/cleri- ><
By -- <f
NOT|CE| You have bean sucd. The court may decide against you without your being heard unless you respond with§¢& d@ead the informs on LL

below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to tile a written response at this court and have a copy
served on the plaintiff A letter or phone ca|twl|l not protect you. Your written response must be in proper legal form if you want the court to hear your
caso. There may be a court form that you can use for your response You can find these court forms and more information at the Calitomia Courts
Dnline Seft-Holp Center (www.courfinio.ca.pov/selfheipi. your county law llhrary. or the courthouse nearest you. ll you cannot pay the filing fee, ask
the court clerk fora tee waiver fon'rr. lt you do not hle your response on lfme, you may lose the case by defaull_ and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements You may want to call art attorney right away lt you do not know an anomcy_ you may want to call an attorney
referral scrvlce. lt you cannot afford an attorncy, you may be eligible for tree legal services from a nonprofit legal services program You can locate
those nonprofit groups at the California l.egal Scrv'lcos Web site (mw.!ewhefpcalifornia.org). the Ca!ltomla Courts Online Self-He|p Ccntor
(www.oourt/nfo.ca.povfsetthefp), or by contacting your local court or county bar association NOTE; The court hac a statutory lien for waived fees and
costs on any settlement or arbitratlcn award of $10,000 or more in a civil case. The courts lien must bc paid before the court will dismiss the case.

m VlS Ol Lc han demandadc. Si no responde dentrc dc 30 dias, la cone puerto docidir en su contra sin escuchar su version Lea ta in!onnacicin a
continuacién.

Tr'ene 30 DLAS DE CALENDARIO después de qua to correction csra cifacr‘cn ypapefes register para prosenrar cna respoesta por escrito en csra
ports y bocer quo se entragr.io una copia al demandanto. Una carta o urie liamada telofonica no to protegen. Su respuasta par escrito tiene que ester
on formula legal correcto si dccea quo procean su case en la corte. Es posibie quo haya un formulan'o que usted pucda user para ou mapuosta.
Puedo encontrer estes forrnr.rlarios do la code y mas informao‘on en al Csntro de Ayuda do las Cortes do Calir'ornfe flmvw.sucorta.ca.gov), en la
bibfioieca de layers da sri oorrdadc o err le cone que le queda mas cerca. Si no parade pager la errata de prosentacion. pida al secretan'o do la cone
qua le dé r.rn fonnul'ario de oxencfon de page de cuotes. Si no presents su respuesta a tlon'rpo. puente border el case par tncr.rmpiimiento y ta cone re
podra quitar su suetdo. dincro y bienes sin ma's advortencia.

Hay otrots requisites legalas. Es mcomendabfo quo flame a un abogodo inmodiafamonte. Si no conoco a un abogado, pueda lia-mar a un servicio de
remian a abogados. Sr' no puada pager a un abogedo, es posiblo que cumpia con los requisr'fos para obtaner servicrbs legatee gratuitos de un
programs de servicr'os legatee sin fines o'c tucro. Puade enoonrrar estes grupos sin fines de iucro en et sitio web de Cair'fornia Logol Ssn/ices,
hmw.lawhelpcalifomia,org), on of Centro de Ayude de las Codes de Ceir`fomia, (www.eucorte.ce.gov) o paanishes en contacts con fe code o el
colegio da abogados iocaiss. AWSO: Porioy. ia sorts fierro derecho a recismar las cuotas y los costcs axenros per imponer un gravamen sobro
customer rocuper'acr`c'rn de $ 10,000 o mas de valor recibida modianfe un acuerr:fo o una concesion de arbitran en urr caso de derocho civil Tr`ene quo _
pager el gravamen do ia carta entos do quo ia cone pusda desechar oicaso.

The name and address of the court is: case mm .
(Einombre y direccr‘on dc la cone es): Chats\vorth Courthousc "‘”'“"° ""?‘8 CH C va 0 1 0 f
9425 Penrrerd Ave, char.¢,wurrh, c:A 91311 “ -

 

 

 

 

 

The namer address and telephone number of plaintiffs attorney. or plaintiff without an attorney, is;
(Ei nombre, ia direchn y el numero do teiéfono del abogado del demendarrte, o del demandante quo no irene abogado, es):

laron Brignac, l()450 Palomino i"l. 204, Sarrta C|arita_. CA 91387 (`8 l 8) 738-986|

   

DATE: ma . - crem, o , Depury
{Fecha}mv l g t Shem R- Ca "t¢" (secror:rro) (Aajunro)
(Forproofafservice of this summons use Proofof Sorvice of Sumrnons (fonm POS-OtO).)
(Para prueba de entraga de csra citation use alformufarr'o Proot ct Service of Summons, (POS-01 0)).
NOT|CE TO THE PERSON SERVED: You are served
isa""" 1. [:] as an individual defendant.

' " 2. |:| as the person sued under the fictitious name of (specify):

   

 

 

3_ E on behalfo (specirj/):

under: _- CCP 416.10 (corporation) ij CCP 416.60 (minor)
|:] CCP416.20(defunctcorporation) {::] CCP 416.70 (conservatee)
[:] CCP416.4O (association orpartnership} E CCP 416.90 faulhorized person)

ij other (s,oecily).'

   

        

` --._ __‘ - *' _.'
\". t"' t_r ¢-...--'.\P* ,¢*'

 

 

 

 

-~..._ . ,, 4. I:l by personal delivery on (dete}:
PBBQ 1 cl 1
Form A.dopfatl tor Mammory Use Code ct Ciu'l Proc¢dum §§ 412 Ztt. 465
Judlcral Counc¢ otcsllfu'nta SUMMONS ww.oaurltnro`cu gm

SUM-loo {Ftorr_ Ju!y 1, 2005|

\£'\

10
ll
12
13

14

26
27

28

 

¢.urv'r l'l\‘J ¢0.¢‘.-):‘1

bee 2:18-_CV-1O721-R-AS Document 1-2 Filed

J`aron Brignac
16450 l.’alomino PL, 204
Santa Clarita, CA 91387

Ot`fice Phone: (318) 738-9861

Fax: (818) 698-6492

Pro Per.

JARON BREGNAC_. an individual.

_Plainti lT.

VS.

SUPER[OR COURT OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES

CaseNo.: ZSEH_cvoolu.l-:. .

COMPLAINT FOR DAMAGES &
EQUITABLE RELIEF:

YELP. INC.; A Carir'omia corporation l-

1-10_. INCLUSWE_

Del`endants.

 

VIOLATION OF THE SI'lERMAN
ACT 15 USC §2

DEMAND FOR JURY TRIAL

Page 4 0i1i11369|§%’§§ iD'#:E(?J"aC'-°» Bfignec's

3 _ FrL"Er)
u(penor Coun of Cnlr'forr
,.nlrrrty of l.os Angclcs

NDV~ 'l 9. 2013

.r'hcrrr` R. Carrcr Exccur.re Or`rrcr

By "`
Steve Orozco

§

t/Clerl.
. )cpu¢y

FA><ED Nov 1_9 2013

 

 

hercin.

Stare ot`Cnlil"omia.

Plaintil"f_, JARON BR[GNAC hereby alleges the l"ollowing based on his personal
knowledge information and belicf`:

Plaintit`l`JARON BRIGNAC hereby allege thc l`ol]owing:

l. Plainlil`l have resided in the County of Los Angeles, State of Culjfomiu at all relevant times

2. YELP_, INC., (hcrcr'nat`tcr “YELP"`) was conducting business in the county of Los Angclcs,

1

 

 

 

COMPLAINT FOR DAMAGES & EQU]TA.BLE RELIEF

 

10

ll

12

13

14

15

16

17

13

19

20

21

22

23

24

25

26

27

28

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 5 of 11 Page |D #:11

3. The true name or capacities, whether individual, corporate, associate, or otherwise, of the
Defendants Does l through 10 are unknown to Plaintiff at this time, who therefore sues such
Defendants by such fictitious names, and will amend this Complaint to allege their true
names and capacities when said Defendants are ascertained Plaintiff is informed and believe,
and thereon allege, that each of said fictitiously named Defendants is responsible for the
occurrences herein alleged, and that Plaintiffs’ injuries, as herein alleged, were proximately
caused by said Defendants.

4. Plaintiff is informed and believe and thereon allege that all times herein mentioned each of
the Defendants sued herein as DOE were the agents, servants, employees or employers of
their Co-Defendant, and in doing the things hereinafter alleged, were acting in the course and
scope of their authority as such agents, servants, employees, or employers and with the

permission and consent of their Co-Defendant.

FACTUAL ALLEGATIONS

5. Plaintiff is the sole business owner of BPCS LAW which was founded by Plainti ff and
licensed on August 04, 2015.

6. Plaintiff’s knowledge of Search Engine Optimization, (Hereinafter “SEO”) and due
diligence of employing SE_O techniques, has established an on|ine presence on GOOGLE
and YELP for the past 2 or 3 years as a Corporation providing legal services for law firms,
and attorneys. Specifically, “eviction attorneys”; “foreclosure defense attorneys”; and
“family law attorneys”

7. For SEO purposes on|y, Plaintiff recently started boing business online as BPCS I_.AW
EVlCTIONS on GOOGLE and YELP.

8. YELP’S relevant product/service market is a national website and platform that displays
user-generated content, such as reviews from consumers to write their opinions about

businesses YELP is a national advertising platform for local business owners and

2

 

 

 

COMPLAINT FOR DAMAGES & EQUITABLE RELIEF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 6 of 11 Page |D #:12

10.

l'3.

individuals. YELP operates as a search engine for online users who can access YELP’S
website on their mobile phones, computers, or on any device that allows online access
YELP’S physical geographic location is in San Francisco, Califomia according to the
California Secretary of State Website for registered corporations. YELP has a national
presence for national consumers to both understand their local business and assist the local
consumer in locating local businesses in the United States.

Defendant YELP acquired a powerful exclusive possession and control of the organic and
paid SEO market and a powerful exclusive possession and control on GOOLGLE’S first
page ranking which now dominates its’ presence on GOOGLE’S website for almost every

service or product a consumer is searching for on GOOGLE.

. GOOGLE dominates more than 90% of the search engine market online to where the

average person in society identifies search engine as GOOGLE, thus uses GOOGLE when
searching online for a product, service, or information GOOGLE search engine is a
market for individuals and businesses to market their websites and business on its website
for local consumers to locate it and engage it for products, service, or information

advertised by a business

. Businesses that rank between l or 5 on the first page ofGOOGLE as a result of a

consumer searching for a product, service, or information generate more traffic to their
business website or generate leads which statistically converts into sales or paying
customers The lower a business is ranking on GOOGLE, the lower a business conversion
rate is on sales and customers. Thus, SEO has become a huge market amongst businesses
competing to get their business ranked higher on GOOGLE.

There exist two forms of Search Engine Optimization. One form is called organic search
engine optimization. The other is called paid advertising The organic SEO can result in a
business to place a ranking between |-5 on the first page if it diligently meets the criteria

of GOOGLES algorithm. One of the key elements to organic SEO is creativer inserting a

 

 

 

COMPLAINT FOR DAMAGES & EQUITABLE RELIEF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 7 of 11 Page |D #:13

high traffic keyword into a business website and into the business page listing on
GOOGLE. Therefore, when a user is searching for a service or product with that key word
than that business will likely self- populate as a search result on the first page. For
example: A business can insert the key word “eviction attorney” in its website and once a
user search GOOGLE for an “eviction attorney”, all the local businesses that have
websites with that key word in it will likely self-populate The ads that appear with a
green colored (sometimes yellow) rectangular icon next to it at the top of the page is paid
ads that business paid GOOGLE for on a monthly basis, which is an expensive rate. This
is known as Search Engine Optimization1 which is composed of many hidden techniques
to achieve good ranking. SEO is so unique, that billions of dollars are paid out to SEO
companies to keep businesses ranking on the first page in their local communities

l4. Defendant YELP created a monopoly in the SEO market and a monopoly on
GOOLGLE’S first page ranking. lndeed, whenever a consumer GOOGLES the keyword
“eviction attorney” or “landlord tenant attorney” YELP appears not only on the first page
of GOOGLE for that keyword, but also ranks three consecutive times on that same first
page which pushes other competing businesses such as Plaintiff‘s business down in rank
or to the second page for that keyworcl, which results in the online user to engage YELP
for business. YELP acts as a referral for other businesses and redirects the user to its
YELP Platform for the user to find its desired service or product from local business that
advertises on YELP.

15. YELP maintains a different algorithm than GOOGLE for its first page ranking for
business owners. This forces business owners to engage YELP for advertising and force
the business owner, such as Plaintiff, to follow YELP’S algorithm which is based on the
user reviews on YELP to determine the business owner ranking, and requires those user
reviews to only be reviews made by consumers who have a YELP account and use YELP

regularly, which resulted in business owners such as Plaintiff for BPCS LAW/ dba BPCS

4

 

 

 

COMPLAINT FOR DAMAGES & EQUITABLE RELIEF

 

10

11

12

13

14

15

16

17

18

19

20

.21

22

23

24

25

26

27

28

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 8 of 11 Page |D #:14

16.

LAW EVIC'l`lONS to lose ranking on YELP, and as result, YELP offered to rank
P|aintiff’s business on the top of the first page in exchange for paying a monthly fee of
$|,200 for paid ads. YELP’S monopoly on GOOGLE search, resulted in Plaintiff to lose

out in an enormous amount of sales and business

FIRST CAUSE OF ACTION: VIOLATION OF SHERMAN ACT 15 USC §§

Pursuant to Sumotext Corp. v. Zoove. Inc., Dist. Court, ND California 2018 to state a civil
claim for monopolization under this provision, the plaintiff must allege facts showing: (l) the
possession of monopoly power in the relevant market; (2) the willful acquisition or

maintenance of that power; and (3) causal antitrust injury. Sc)mers v. Apple, lnc., 729 F.3d

953, 963 19th Cir. 20131.

 

a. Relevant Market

17.

"ln order to state a valid claim under the Sherman Act, a plaintiff must allege that the
defendant has market power within a relevant market." So[yridra Resc`duai Trust v. Suntech
Power Holdr`ngs Co., 62 F. Supp. 3d 1027. 1044 (N.D. Cal. 2014). "A relevant market has
two dimensions: the relevant geographic market and the relevant product market.".
Defendants’ YELP relevant product/service market is a national website and platform that
displays user-generated content, such as reviews from consumers to write their opinions
about businesses Defendant YELP is also a national advertising platform for business
owners and individuals operating as a search engine for online users who can access YELP
website on their mobile phones or computers Defendant YELP’S physical geographic
location is in San Francisco, California according to the California Secretary of State Website
for registered corporations Defendant YEbP, nevertheless has a national presence for
national consumers to both understand their local business and assist the local consumer in

locating local businesses in the United States.

5

 

 

 

COMPLAINT FOR DAMAGES & EQUITABLE RELIEF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 9 of 11 Page |D #:15

b. Monopolization

18.

l9.

20.

2|.

To state a plausible monopolization claim under this provision requires plaintiff to show: “(a)
the possession of monopoly power in the relevant market; (b) the willful acquisition or
maintenance of that power; and (c) causal antitrust inj ury.” Allied Orthopedic Appliances Inc.

v. Tyco Heaith Care Group LP, 592 F.3d 991 998 (9th Cir.2010) (citation and quotes

 

omitted); accord Cost Mgmt. Servs., Inc. v. Wash. Natura[ Gas Co., 99 I~"`.3d 937 949 (9th
Cir.1996).

 

Defendant YELP acquired a monopoly in organic and paid SEO on GOOGLE and acquired a
monopoly on for first page ranking on GOOGLE’S website. GOOGLE dominates more than
90% of the search engine market online to where the average person in society identifies a
search engine as GOOGLE when searching online for a product service, or information.
GOOGLE search engine is a market for individuals and businesses to market their websites
and business on its website for local consumers to locate it and engage it for products
service, or information advertised by a business

Businesses that rank between l or 5 on the first page of GOOGLE as a result of a consumer
searching for a product, service, or information generate more traffic to their business
website or generate leads which statistically converts into sales or paying customers The
lower a business ranking on GOOGLE, the lower a business conversion rate is on sales and
customers Thus, SEO has become a huge market amongst businesses competing to get their
business ranked higher on GOOGLE.

Defendant YELP created a monopoly in the SEO market. Indeed, whenever a consumer
GOOGLES the keyword “eviction attomey” or “landlord tenant attorney” YELP appears not
only on the first page of GOOGLE for that keyword, but also ranks three consecutive times

on that same first page which pushes other competing businesses such as Plaintiff`s business

6

 

 

 

COMPLAINT FOR DAMAGES & EQUITABLE RELIEF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 10 of 11 Page |D #:1€

c. Essential Facilities Doctrine

22. "An offer to deal with a competitor only on unreasonable terms and conditions can amount to

d. Single Entity Monopolization

23. Finally, YELP’S refusal to deal with Plaintiffin a reasonable manner as a business

down in rank or to the second page, which results in the online user to engage YELP for
business YELP acts as a referral for other businesses redirects the user to its YELP Platform
for the user to find its desired service or product from local business that advertises on
YELP. YELP maintains a different algorithm than GOOGLE for its first page ranking for
business owners This forces business owners to engage YELP for advertising and force the
business owner, such as Plaintiff, follow YELP’S algorithm which is based on the user
reviews on YELP to determine the business owner rankin g, and requires those user reviews
to soley be reviews made by consumers who have a yelp account and use yelp regularly,
which resulted in business owner such as Plaintiff for BPCS LAW/ dba BPCS LAW
EVICT[ONS to lose ranking on YELP. And as result, YELP offers to rank Business owners
such as Jaron Business on the top of the first page in exchange for paying a monthly fee,
which are called paid ads. YELP’S monopoly on GOOGLE search, resulted in Plaintiff to

lose out in enormous amount of sales

a practical refusal to deal." MetroNet, 383 F.3d at ll32. Another court in this district has held
that a 400% price increase was tantamount to a refusal to dea|. See Safeway Inc. v. Abbort
Labs., No. C 07-05470 CW, 2010 WL 147988, at *7 (N.D. Cal. Jan. 12, 2010). YELP has
offered and continues to offer place Plaintiff business in its first page ranking in exchange for
Plaintiff paying an unreasonable amount of money on a monthly basis Thus, YELP is

refusing to deal with Plaintiff as a competitor business

competitor constitutes liability for injury. A firm's unilateral refusal to deal with its rivals can

7

 

 

 

COMPLAINT FOR DAMAGES & EQUITABLE RELIEF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cV-1O721-R-AS Document 1-2 Filed 12/28/18 Page 11 of 11 Page |D #:1'

give rise to antitrust liability. See Pac. Be/l Tel. Co. v. Lr`nkline Com.-nc'ns, hic., 555 U.S.
438` 448 (2009); Aspen Skt`r'n,q CO. v. Aspen l'li`,thartds Skiin£ Cor't)., 472 U.S. 535. 608-61 l,

119851.

PRAYER FOR RELIEF
Wl-IEREFORE, Plaintiffprays forjudgment against the Defendanls and each ofthem as follows:
l. For all compensatory damages incurred according to proof;
F`or all consequential damages incurred according to proof;

For all special damages according to proof;

:**~E*’!`J

For punitive damages sufficient to punish the Defendants and act as a deterrent to others;
For all statutory damages as applicable;
For any prejudgment or other interest according to law;

For costs and reasonable attorney’s fees; and

O<>r¢s'\.vr

. For such other relief that the court may deemjust and proper.

Dated: November 19, 2018 JARON BR_IGNAC Trpe lexihere

. .I ar gnac

a j

COMPLAINT FOR DAMAGES & EQU|TABLE REL|EF

 

 

 

